U.S. Wealth Management 601 Congress Street Boston, MA 02210 July 20, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Investment Trust (the “Trust”), on behalf of: John Hancock Enduring Equity Fund (the “Fund”) File Nos. 002-10156 and 811-00560 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing, pursuant to Rule 497 under the Securities Act of 1933, are exhibits containing interactive data format risk/return summary information for the Fund. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on July 1, 2015 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-15-003491), which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 573-4311. Sincerely, /s/ Thomas Dee Thomas Dee Assistant Secretary of the Trust Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
